﻿46.	Mr. President, the delegation of the Mongolian People's Republic would like to congratulate the Foreign Minister of Colombia upon his election to the presidency of the thirty-third session of the General Assembly of the United Nations and sincerely wishes him every possible success in the fulfilment of his important task.
47.	We should also like to pay a tribute to his predecessor, Mr. Mojsov, who so skilfully conducted the proceedings of the thirty-second regular session and also the three special sessions of the General Assembly.
48.	Our delegation would also like to note the tireless efforts of the Secretary-General of the United Nations, Mr. Waldheim, in strengthening the role of the United Nations in ensuring peace and security among peoples. Our delegation takes pleasure in congratulating the delegation of _ Solomon Islands upon its admission to membership in the United Nations and would like to wish the people and Government of that new State every possible success in strengthening their national independence and ensuring their economic and social progress.
49.	The Government of the Mongolian People's Republic holds the view that the salient feature of present developments in the world continues to be the steady growth of the might and influence of real socialism, and the consolidation of the positions of all progressive and revolutionary forces as well as the advancement of the cause of peace, national liberation and social progress of nations.
50.	The economic, scientific and technical potentials of the States of the socialist community continue to show a dynamic increase. The liquidation of the colonial yoke has entered its final stage; the ranks of people's democratic States which have replaced colonial and feudal regimes in Africa and Asia are steadily growing. The last fascist regimes in Europe have collapsed and the basis of the dictatorial regimes in Latin America is being increasingly undermined.
51.	As a result of the consistent and dynamic efforts of the countries of the socialist community and of all peace-loving forces of the world, the process of international detente continues to deepen and the principles of peaceful coexistence are being increasingly adhere to in relations among States, while the equitable and mutually advantageous co-operation of States in the political, economic and other fields is growing.
52.	Millions of peoples in all countries are more actively engaged in the struggle for preventing the threat of a new world war, consolidating universal peace and security, and implementing effective measures of disarmament. All the foregoing open up a bright perspective for a peaceful future of mankind.
53.	However, it would be an unforgivable mistake if one were to underestimate the threat which is posed by the growing collusion of the forces of imperialism and great Power chauvinism to the cause of peace and security of nations. The latest developments testify to the fact that here a great deal is being staked on reviving and employing the forces of revanchism and militarism.
54.	This growing alliance of the most reactionary groupings is trying to liquidate detente and to revive the policy of "positions of strength". Moreover, its spearhead is directed against the world socialist community and the forces of national liberation and social progress. Therefore, these circles oppose everything progressive, just and reasonable in the world. The Government of the Mongolian People's Republic, while pointing out the existing danger, has no intention of exaggerating it. Possessing the necessary means to check aggressors, the world .socialist system, jointly with all forces fighting for peace, national independence and social progress, is capable of forestalling a new world war and promoting the deepening and broadening of the positive changes which occur in the world.
55.	The Mongolian People's Republic is of the view that today the struggle for the cessation of the arms race and the implementation of measures of genuine disarmament represents the core of international efforts aimed at the deepening of detente and at consolidating universal peace and security.
56.	In order to preserve peace, a decisive rebuff, should be administered first of all to the policy of the militant circles of NATO and other reactionary forces which, under such artificial and false pretexts as the "Soviet threats" or the "protection of human rights", are escalating the arms race and trying to inflate a war hysteria.
57.	The tenth special session of the United Nations General Assembly, which was devoted to disarmament, showed convincingly that the overwhelming, majority of States in the world consider disarmament, and in the first place nuclear disarmament, to be the most urgent task in contemporary life.
58.	The special session gave new impetus to the struggle of the .world community for disarmament, having outlined the basic principles of an approach to this complex problem, a programme framework and priorities for practical measures to achieve the goal of general and complete disarmament.
59.	Furthermore, the session showed the urgent need for convening a world conference that would adopt binding decisions on the cessation, of the arms race and on disarmament, through the constructive and business-like participation of all States. A world disarmament conference able to take decisions based or? the common will of all its participants to implement genuine measures of disarmament could serve as such a forum. In this context, the Mongolian delegation considers that the current session of the General Assembly should set up an organ which would deal with practical preparations for a world disarmament conference. As is known, there exists a consensus as regards the need for adequate preparation for such an important forum.
60.	What is required now is a demonstration of political will on the part of all, primarily on the part of the nuclear Powers, and a constructive and realistic approach towards the implementation of the provisions of the Final Document of the special session of the General Assembly.
61.	In that regard, it would be of the greatest importance to approach in an unprejudiced, business-like manner the proposals of the Soviet Union on practical measures for ending the arms race  submitted to the special session of the United Nations General Assembly on 26 May of this year. Those proposals envisage a series of measures, presented in a most realistic and practical way, which should be agreed upon at the present and subsequent stages of the disarmament negotiations within a definite period of time. The implementation of these measures would decisively promote the cause of genuine disarmament and, above all, of nuclear disarmament.
62.	To develop and make more concrete its proposals on practical measures to halt the arms race, the Soviet Union has come forward at this session with new initiatives for the conclusion of an international convention on the strengthening of guarantees of the security of non-nuclear States [Aj33/241] and to reach an agreement prohibiting the stationing of nuclear weapons on the territories of States where there are no such weapons at present [ibid., annex II].
63.	These closely interrelated proposals fully meet, in the first place, the basic concerns of the non-nuclear States— concerns that predominate in all documents pertaining to disarmament negotiations, including the Final Document of the special session of the United Nations General Assembly devoted to disarmament. In circumstances where the military-industrial complex and bellicose forces in the Western countries are accelerating the arms race and encouraging the development of new, sophisticated types of nuclear weapons, this initiative is of exceptional practical importance.
64.	The implementation of the new Soviet proposals will, first and foremost, strengthen to a considerable extent the security of the overwhelming majority of States of the world and, at the same time, will contribute a great deal to preventing the spread of nuclear weapons and lessening the danger of nuclear war.
65.	Among practical measures designed to curb the arms race, the Government of the Mongolian People's Republic continues to attach great importance to the Soviets- American talks on the limitation of strategic offensive arms. A positive outcome of those talks would represent a turning-point in checking the missile and nuclear-arms race and would create favourable conditions for securing concrete results in other forums of disarmament negotiations too.
66.	The Mongolian delegation associates itself with the view that the United States in its stand on this vital issue should overcome extraneous considerations of expediency and should, like the other party, be guided first of all by the larger interest of saving mankind from the danger of thermonuclear catastrophe and ensuring its peaceful future.
67.	The Government of the Mongolian People's Republic welcomes the constructive proposal of the socialist countries at the Vienna talks on the reduction of armed forces and armaments in Central Europe, which offers a fair and mutually acceptable basis for an essential agreement founded on the principle of equal security. Acceptance of that proposal by the Western countries participating in the talks would lead to the conclusion of an agreement which would be extremely important for diminishing the danger of military confrontation in this region of extremely high concentration of armed forces and armaments. Such an agreement would also make a most tangible material contribution to the strengthening and advancement of the spirit of the Helsinki Conference.
68.	To prevent the qualitative improvement of nuclear weapons and the emergence of new types of them, it is necessary first of all to take effective measures for a comprehensive ban on nuclear-weapon tests. The USSR proposal to reach agreement on a moratorium on nuclear explosions for peaceful purposes along with a ban on all nuclear-weapon tests for a definite period opens up, in our view, the possibility of the early elaboration of the text of a treaty on the complete and .general prohibition of nuclear- weapon tests.
69.	The Mongolian People's Republic, together with all peace-loving forces, resolutely opposes the attempts of the NATO hawks to produce nuclear neutron weapons and deploy them on the territory of Western European States.
The world public demands that the United States accept the proposal of the Soviet Union to reach agreement on the mutual renunciation of the production of this type of weapon, intended exclusively to annihilate man and other living beings.
70.	This session of the General Assembly should earnestly recommend that the Committee on Disarmament begin without delay the elaboration of an agreement on the prohibition of the production of neutron weapons on the basis of the draft convention submitted by the socialist countries to that Committee.
71.	The Government of the Mongolian People's Republic favours the approach that, along with the elaboration of a general agreement on the prohibition of new types and systems of weapons of mass destruction, agreements should be concluded on the prohibition of specific types of such weapons. It is in this light that we deem it important to negotiate an agreement on the prohibition of radiological weapons.
72.	The Mongolian delegation, taking note of the recent report on the status of the talks between the Soviet Union and the United States on the question of the prohibition of chemical weapons, wishes to underline here the need for the earliest possible removal of this type of weapon of mass destruction from the arsenals of States.
73.	The reduction of military budgets by States having large military potentials would be a practical and tangible measure. In this connexion, the proposal by the Soviet Union that agreement be reached on a reduction in absolute figures of the budgets of States permanent members of the Security Council deserves the most careful consideration.
74.	The Mongolian People's Republic, like many other States, believes that the concluding of a world treaty on the non-use of force in international relations would consolidate confidence among States, diminish the risk of confrontations and conflicts, and thus create a favourable political atmosphere for making progress in disarmament matters.
75.	For the Mongolian People's Republic, the conclusion of such a treaty-in addition to its significance of principle—now has immediate practical importance. As is well known, my country shares a common border with a country whose ruling circles are engaged in open preparation for war, and who consider it a "normal phenomenon" and are exerting crude pressure and open encroachment
upon the national interests of other States.
76.	Here, from this high rostrum, my delegation wishes to express the fraternal solidarity and full support of the Mongolian people and its Government to the Vietnamese people, which .is defending with-dignity the sovereignty, independence and territorial integrity of its country in the , face of obvious pressure, provocation and aggressive incursions on the part of great-Power expansionists and their tools.
77.	In view of the aforementioned circumstances, the question of the limitation of arms sales his acquired for us the same importance. We are entitled to disapprove in a most decisive manner, the policies and activities of those
Governments which in one way or another are aiding and abetting the militarization of a country whose authorities are pursuing a hegemonistic policy towards our country and others.
78.	In its foreign policy activities, the Government of the Mongolian People's Republic attaches great significance to the problem of strengthening peace and security on the Asian continent.
79.	The urgent need to unite the efforts of all States of the continent for this vital purpose can be explained, first and foremost, by the fact that here on this vast continent, where more than one half of mankind lives, peoples continue to suffer from incessant armed conflicts, provoked by neo-colonialists and other forces of international reaction. Furthermore, in Asia there exist dangerous hotbeds of tension, fraught with the threat to universal peace and security. The situation there is aggravated, furthermore, by the recent increase in the collusive activities of imperialist, great-Power, chauvinistic and militarist forces in Asia and the Far East.
80.	In pursuance of its policy of principle, Mongolia has been steadily broadening its relations with other Asian countries and has been seeking to strengthen mutual understanding and co-operation with all nations for the sake of upholding peace and security on the continent.
81.	The Mongolian People's Republic has consistently supported all actions which promote the cause of peace, national independence and social progress, particularly on the Asian continent. The Mongolian people welcomed with enthusiasm the victory of the peoples of South-East Asia over the American aggressors, the emergence of a unified socialist Viet Nam and Lao People's Democratic Republic, and the proclamation of the Democratic Republic of Afghanistan as a result of the victory of the people's revolution in that country.
82.	We attach great importance to continued normalization of relations among States of South-East and southern Asia and to the growing trend among Asian countries of adhering to the principles of the peaceful coexistence of States with differing social systems and freeing themselves from the shackles of military alliances.
83.	It is the considered view of the Government of the Mongolian People's Republic that the most urgent task in the consolidation of peace and security on the Asian continent remains the elimination of the existing hotbeds of military tension and conflict.
84.	The situation in the Middle East is becoming ever more explosive. The recent separate talks in Camp David under the aegis of the United States have once again clearly demonstrated the root-cause of the growing tension. The result of these talks has been rightly assessed by progressive Arab opinion as one further attempt to impose upon the Arab world a solution tailored to the expansionist designs of Israel and its patrons, a solution which is fraught with the danger of opening the way to military penetration by imperialist forces into that region for far-reaching strategic ends.
85.	The Government of the Mongolian People's Republic continues to hold the view that a just settlement of the Middle East problem can be achieved only through the concerted efforts of all interested parties on the basis of the withdrawal of Israeli troops from all the Arab territories occupied in 1967 and by ensuring the legitimate national rights of the Arab people of Palestine, including their right to the creation of their own State, as well as preserving the security of all States in the area. The principal means for achieving such a comprehensive solution of this problem remains the resumption of the Geneva Peace Conference with the participation of all parties concerned, including the Palestine Liberation Organization.
86.	The Mongolian People's Republic advocates strict respect for the independence, sovereignty and territorial integrity of the Republic of Cyprus and its status of non-alignment. We continue to believe that an international conference on Cyprus to be held under the aegis of the United Nations in conformity with its decisions would be an important instrument for the speedy and effective solution of the Cyprus problem.
87.	The situation in the Korean peninsula, whose southern part has become the bridge-head for aggressive encroachments by imperialist circles, is fraught with serious danger to peace and security not only in the Far East but in Asia as a whole.
88.	Further efforts are needed for the speedy implementation of the resolution of the United Nations General Assembly calling for the withdrawal of foreign troops stationed in the south of Korea, the dissolution of the so-called United Nations Command and the replacement of the Armistice Agreement by a permanent peace agreement [resolution 3390 B (XXX)].
89.	The Government of the Mongolian People's Republic consistently supports the proposals by the Democratic People's Republic of Korea designed to bring about the unification of Korea in accordance with the aspirations of the Korean people and with the interests of peace and security in Asia and throughout the world.
90.	In expressing its anxieties over the deterioration of the situation in Indo-China resulting from the schemes of the hegemonistic forces, the Mongolian delegation, like many others, maintains that that problem should be settled through peaceful means at the negotiating table, as has been proposed by the Vietnamese side.
91.	The aggravation of the situation on the African continent caused by the intensification of the plotting of the leading Powers of NATO against national liberation forces and progressive States is giving rise to grave concern on the part of the world community.
92.	Imperialist circles, together with the racist regimes of South Africa and Southern Rhodesia, are doing everything possible in their power to preserve their positions on that continent so rich in natural resources, and for that, sole purpose they will do anything, including resorting to collective military actions against the independent African States. All that is accompanied or, rather, is covered up by neo-colonialist manoeuvres.
93.	The political strategy of the neo-colonialists is to undermine the unity of African States and to strike a blow at the progressive and democratic regimes of the continent.
94.	The Mongolian people has always expressed its internationalist solidarity with the People's Republic of Angola, the People's Republic of Mozambique, socialist Ethiopia and other African progressive States which are defending with dignity their national independence and democratic achievements against the hostile activities of external and internal reaction. Our people also supports the just struggle of the peoples of Zimbabwe, Namibia and South Africa for national and social liberation and against racism and apartheid,
95.	It is of overriding importance to secure the implementation of all the United Nations resolutions related to the liquidation of colonialism, racism and apartheid, in particular the Declaration on the Granting of Independence to Colonial Countries and Peoples [resolution 1514 (XV)].
96.	The most significant component part of the liberation movement at the present stage is the struggle of the developing countries for the elimination of the pernicious heritage of colonialism-economic backwardness, for strengthening their economic independence, and for the establishment of a new international economic order. The absence of any tangible progress at the so-called North- South dialogue as well as the complete stalemate in the work of the Committee which was set up to promote those negotiations, demonstrate once again the reluctance of the principal capitalistic Powers to meet the legitimate demands of the developing countries and their desire to retain unequal economic relations, inherited from the time of colonial domination.
97.	The Mongolian People's Republic, which enjoys the benefits of socialist inter-State relations based on the principles of equality, mutual advantage and mutual assistance, understands well the legitimacy of the demand and struggle of the developing countries for the restructuring of their economic relations with the capitalist world on the basis of equal rights and mutual advantage.
98.	We should like to note that the introduction of far-reaching social and economic changes by the developing countries, including the development of the public sector in the national economy and the carrying out of agrarian reform with a view to creating a progressive basis for public production and distribution, could serve as an effective instrument for solving their economic and other complex problems. The fostering and expanding of economic cooperation between the developing countries and the socialist system of economy would serve as a sound basis for strengthening their national economies as well as for enhancing the effectiveness of the struggle for the establishment of anew and just system of economic relations on a world-wide scale.
99.	The Mongolian People's Republic attaches great importance to activities of the United Nations designed to strengthen international security and co-operation. We advocate the enhancement of the role and effectiveness of
the United Nations in this field on the basis of strict observance and implementation of the provisions of its Charter.
100.	We should like to express our hope that this session of the United Nations General Assembly will mark another important contribution in promoting the further consolidation and spread of the process of international detente and the strengthening of mutual understanding and trust among States.
101.	In that connexion my delegation warmly commends the initiative by the delegation of the Polish People's Republic, which has submitted to this session a draft Declaration on the Preparation of Societies for Life in Peace.
102.	In conclusion, I should like to assure representatives to this Assembly that the Mongolian delegation will spare no effort to contribute in every possible way to the success of the work of this session.
